Title: From George Washington to Vice Admiral d’Estaing, 31 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Qrs Fredericksburgh October 31st 78
          
          I have had the happiness of receiveing your Excellencys letters of the 23 and 26th. I thank you for the extract of Mr Boubees letter, which Yr Excellency so obligingly communicates. His particular enumeration of the vessels of war which sailed with the fleet he mentions, corresponds with the advices I have received; but You will have been informed before this, that the supposed sailing of a body of troops in that fleet was a mistake of the same nature into which my observers fell. It was however the most natural one, that can be imagined, and such as might impose itself on the most careful circumspection. I have the honor to inclose copies of four letters which contain the most recent and authentic information I have collected.
          I shall not be surprised if in a little time, Admiral Byron should make a demonstration before the harbour of Boston—deriving confidence from the superiority of his force. His apprehensions of your Excellency’s activity may suggest this measure to cover the movements which the enemy are making off the coast.
          Your Excellency’s sentiments give value to my own on the utility of some well combined—system of fortifications for the security of our principal sea port towns—The predatory war, which the enemy threaten, and have actually carried on in several instances, and which they no doubt have the disposition, when they have the opportunity, to repeat—give additional force to the other reasons for a measure of that nature.
          I impatiently expect the arrival of Mr Holker to confer with him on the important objects with which he will be charged—I shall cautiously observe the secrecy You desire—Col. Hamilton’s high respect for Your Excellency cannot permit him to be insensible to so flattering a mark of your confidence and friendship, as the exception, in his favour affords.
          I received a letter yesterday from the Marquis—He gives me to hope the pleasure of seeing him tomorrow—He also intimates that Lord Carlisle has not only declined his proposition for the present, but by a prudent foresight, has provided against the necessity of reviving the question at any future period. With the warmest esteem and most respectful attachment I have the honor to be Yr Excellency’s Most Obedt Ser.
        